UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ý ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-50302 SILVERSUN TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) New Jersey 16-1633636 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5 Regent Street Livingston, NJ 07039 (Address of principal executive offices) (973) 958-9555 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Class A Common Stock, par value $0.001 Indicate by checkmark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No ý Indicate by checkmark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No ý Indicate by checkmark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ýNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer o Non-Accelerated Filer o Smaller reporting company ý Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act). Yes ¨No ý The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant based on a closing price of $.23 on June 30, 2011 was approximately $1,015,141.As of March 20, 2012, the registrant had 116,413,069 shares of its common stock, par value $0.001, outstanding. Documents Incorporated By Reference: None. Table of Contents TABLE OF CONTENTS PAGE PART I ITEM 1. Business. 4 ITEM 1A. Risk Factors. 7 ITEM 1B. Unresolved Staff Comments. 11 ITEM 2. Description of Property. 12 ITEM 3. Legal Proceedings. 12 ITEM.4. Mine Safety Disclosures. 12 PART II ITEM 5. Marketfor Common Equity andRelated Stockholder Matters. 13 ITEM 6. Selected Financial Data. 14 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 15 ITEM 7A Quantitative and Qualitative Disclosures about Market Risk. 19 ITEM 8. Financial Statements and Supplementary Data. 19 ITEM 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 19 ITEM 9A. Controls and Procedures. 19 ITEM 9B. Other Information. 20 PART III ITEM 10. Directors, Executive Officers, and Corporate Governance. 21 ITEM 11. Executive Compensation. 23 ITEM 12. Security Ownership of Certain Beneficial Owners and Management. 24 ITEM 13. Certain Relationships and Related Transactions. 28 ITEM 14. Principal Accountant Fees and Services. 29 PART IV ITEM 15. Exhibits. 30 Table of Contents FORWARD LOOKING STATEMENTS Included in this Form10-K are “forward-looking” statements, as well as historical information. Although we believe that the expectations reflected in these forward-looking statements are reasonable, we cannot assure you that the expectations reflected in these forward-looking statements will prove to be correct. Our actual results could differ materially from those anticipated in forward-looking statements as a result of certain factors, including matters described in the section titled “Risk Factors.” Forward-looking statements include those that use forward-looking terminology, such as the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “project,” “plan,” “will,” “shall,” “should,” and similar expressions, including when used in the negative. Although we believe that the expectations reflected in these forward-looking statements are reasonable and achievable, these statements involve risks and uncertainties and we cannot assure you that actual results will be consistent with these forward-looking statements. We undertake no obligation to update or revise these forward-looking statements, whether to reflect events or circumstances after the date initially filed or published, to reflect the occurrence of unanticipated events or otherwise. 3 Table of Contents PART I Item1. Business. Background SilverSun Technologies, Inc., a Delaware corporation (the “Company” or “SilverSun”), was incorporated on October 3, 2002, as a wholly owned subsidiary of iVoice, Inc. (“iVoice”).On February 11, 2004, the Company was spun off from iVoice, Inc. and became an independent publicly traded company.On September 5, 2003, we changed our corporate name to Trey Resources, Inc.In March 2004, Trey Resources, Inc. began trading on the Over-the-Counter Bulletin board (the “OTCBB”) under the symbol TYRIA.OB. In June 2011, the Company changed its name to SilverSun Technologies, Inc. The Company is publicly traded and is currently quoted on the Over-the-Counter Bulletin Board (“OTCBB”) under the symbol “SSNT.” In June 2004, our wholly-owned subsidiary, SWK Technologies, Inc., a New Jersey-based information technology company, completed a merger with SWK, Inc., a value added reseller and master developer for Sage Software’s MAS 90/200/500 financial accounting software as well as the publisher of its own proprietary Electronic Data Interchange (EDI) software, “MAPADOC.”Until its acquisition of SWK, Inc. on June 2, 2004, the Company was engaged in the design, manufacture, and marketing of specialized telecommunication equipment. With the acquisition of SWK and as part of its plan to expand into new markets, the Company transformed into an information technology company, and a value added reseller and master developer for Sage Software’s MAS 90/200/500 and ERP X3 financial and accounting software as well as the publisher of its own proprietary Electronic Data Interchange (EDI) software, “MAPADOC.”The Company focuses on the business software and information technology consulting market, and is looking for other opportunities to grow its business. The Company sells services and products to various end users, manufacturers, wholesalers and distributor industry clients located throughout the United States. On June 2, 2006, SWK Technologies, Inc. completed the acquisition of certain assets of AMP-Best Consulting, Inc. of Syracuse, New York.AMP-Best Consulting, Inc. is an information technology company and value added reseller of licensed accounting software published by Sage Software.AMP-Best Consulting, Inc. sold services and products to various end users, manufacturers, wholesalers and distribution industry clients located throughout the United States, with special emphasis on companies located in the upstate New York region. Our principal offices and facilities are located at 5 Regent Street, Suite 520, Livingston, NJ07039 and our telephone number is (973) 758-9555. The Company is publicly traded and is currently traded on the OTCBB under the symbol “SSNT.” General We are business consultants for small and medium sized businesses and value-added resellers and developers of financial accounting software.We also publish our own proprietary EDI software.We are a leader in marketing financial accounting solutions across a broad spectrum of industries focused on manufacturing and distribution. We specialize in software integration and deployment, programming, and training and technical support, aimed at improving the financial reporting and operational efficiencies of small and medium sized companies. The sale of our financial accounting software is concentrated in the northeastern United States, while our EDI software and programming services are sold to corporations nationwide. We differentiate ourselves from traditional software resellers through our wide range of value-added services, consisting primarily of programming, training, technical support, and other consulting and professional services. We also provide software customization, data migration, business consulting, and implementation assistance for complex design environments. Our strategic focus is to respond to our customers’ requests for interoperability and provide solutions that address broad, enterprise-wide initiatives. Our product sales are cyclical, and increase when the developer of a specific software product offers new versions, promotions or discontinues support of an older product. As is common among software resellers, we purchase our products from our suppliers with a combination of cash and credit extended by the supplier. We do not carry inventory, and generally place an order with the supplier only after receiving a firm commitment from our customer. Except in unusual situations, we do not allow our customers to return merchandise and rarely offer extended payment terms to our customers. Our Products Substantially all of our initial sales of financial accounting solutions consist of prepackaged software and associated services to customers in the United States. Our sales are focused on three major product categories and associated value-added services. 4 Table of Contents Financial Accounting Software The Company resells accounting software published by Sage Software, Inc. (Sage) for the financial accounting requirements of small and medium sized businesses focused on manufacturing and distribution, and the delivery of related services from the sales of these products, including installation, support and training. These product sales are primarily packaged software programs installed on a user workstation, on a local area network server, or in a hosted environment. The programs perform and support a wide variety of functions related to accounting, including financial reporting, accounts payable and accounts receivable, and inventory management. We provide a variety of services along with our financial accounting software sales to assist our customers in maximizing the benefits from these software applications. These services include training, technical support, and professional services.We employ class instructors and have formal, specific training in the topics they are teaching. We can also provide on-site training services that are highly tailored to meet the needs of a particular customer. Our instructors must pass annual subject-matter examinations required by Sage to retain their product-based teaching certifications. We provide end-user technical support services through our support/help desk.Our staff of product and technology consultants assists customers calling with questions about product features, functions, usability issues, and configurations. The support/help desk offers services in a variety of ways, including prepaid services, time and materials billed as utilized and annual support contracts. Customers can communicate with the support/help desk through e-mail, telephone, and fax channels. Standard support/help desk services are offered during normal business hours five days per week. Our professional services include project-focused offerings such as software customization, data migration, and small and medium sized business consulting. We have project managers who provide professional services to our financial accounting customers. Electronic Data Interchange (EDI) Software We publish our own proprietary EDI software “MAPADOC.”EDI can be used to automate existing processes, to rationalize procedures and reduce costs, and to improve the speed and quality of services. Because EDI necessarily involves business partners, it can be used as a catalyst for gaining efficiencies across organizational boundaries. Our “MAPADOC” EDI solution is a fully integrated EDI solution that provides users of Sage Software’s market-leading MAS family of accounting software products with a feature rich product that is easy to use. “MAPADOC” provides the user with dramatically decreased data entry time, elimination of redundant steps, the lowering ofpaper and postage costs, the reduction of time spent typing, signing, checking and approving documents and the ability to self-manage EDI and to provide a level of independence that saves time and money. We market our “MAPADOC” solutions to our existing and new small and medium-sized business customers, and through a network of resellers.We have a sales team of technical specialists involved in marketing and supporting sales of the “MAPADOC” product and associated services. Warehouse Management Systems We are resellers of the Warehouse Management System (WMS) software published by Accellos, Inc.Accellos, Inc. develops warehouse management software for mid-market distributors. The primary purpose of a WMS is to control the movement and storage of materials within an operation and process the associated transactions.Directed picking, directed replenishment, and directed put-away are the key to WMS.The detailed setup and processing within a WMS can vary significantly from one software vendor to another.However, the basic WMS will use a combination of item, location, quantity, unit of measure, and order information to determine where to stock, where to pick, and in what sequence to perform these operations. The Accellos WMS software improves accuracy and efficiency, streamlines materials handling, meets retail compliance requirements, and refines inventory control.Accellos also works as part of a complete operational solution by integrating seamlessly with RF hardware, accounting software, shipping systems and warehouse automation equipment. We market the Accellos solution to our existing and new medium-sized business customers. Network Services and Business Consulting We provide network maintenance and service upgrades for our business clients.We are a Microsoft Solutions Provider.Our staff includes engineers who maintain certifications from Microsoft and Sage Software.They are Microsoft Certified Systems Engineers and Microsoft Certified Professionals, and they provide a host of services for our clients, including server implementation, support and assistance, operation and maintenance of large central systems, technical design of network infrastructure, technical troubleshooting for large scale problems, network and server security, and backup, archiving, and storage of data from servers.There are numerous competitors, both larger and smaller, nationally and locally, with whom we compete in this market. 5 Table of Contents Markets Financial Accounting Software. In the financial accounting software market, we focus on providing enterprise solutions to small- and medium-sized businesses (“SMB”) with less than $250 million of annual revenue, primarily in the manufacturing and distribution industries.The SMB market is comprised of thousands of companies within the New York region alone. While several local and regional competitors exist in the various geographic territories where we conduct business, we believe wehave a competitive advantage in terms of geographic reach, comprehensive training and support, and the provision of other products and services. We are one of the larger Sage resellers in the United States.While there are numerous national, regional, and local competitors that could be compared to us in scale, size, geographical reach, and target markets for the resale of Sage products, there is no one dominant competitor or dominant group of competitors with whom we compete for contracts or assignments on a regular basis.There are also numerous competitors who publish and/or resell competing product lines, such as Microsoft’s General Dynamics accounting software. Electronic Data Interchange Software. We publish and sell through a network of software resellers our proprietary EDI software, “MAPADOC”.Electronic Data Interchange (“EDI”) is computer-to-computer communication of business documents between companies.It is a paperless way to send and receive Purchase Orders, Invoices, etc.EDI replaces human-readable documents with electronically coded documents. The sending computer creates the document and the receiving computer interprets the document.Implementation of EDI streamlines the process of exchanging standard business transactions.Companies save by eliminating people cost as well as the cost due to errors and double entry of data.The transmissions are accomplished by connecting to a mailbox via a modem or the Internet.The most common mailbox is a Value Added Network'selectronic mailbox.Each user, identified by a unique EDI ID, accesses his mailbox to send and receive all EDI transactions.To standardize the documents communicated between many companies, the Transportation Data Coordinating Committee, in 1975, published its first set of standards. EDI standards are formats and protocols that trading partners agree to use when sending and receiving business documents.Around 1979, The American National Standards Institutedesignated an accredited standards committee for EDI.The standards continue to evolve to address the needs of the member companies.“MAPADOC” complies with all current standards. The market for EDI continues to expand as big box retailers, such as Wal-Mart, Target, and K-Mart, insist their vendors utilize EDI in their business transactions. There are numerous companies with whom we compete in the SMB EDI marketplace, including True Commerce and Kissinger Associates. Warehouse Management Systems. We resell under a distributor agreement the Warehouse Management Solution published by Accellos, Inc. (“Accellos”)Accellosdevelops warehouse management software (“WMS”) for mid-market distributors. The primary purpose of a WMS is to control the movement and storage of materials within an operation and process the associated transactions.Directed picking, directed replenishment, and directed put away are the key to WMS.The detailed setup and processing within a WMS can vary significantly from one software vendor to another. However the basic WMS will use a combination of item, location, quantity, unit of measure, and order information to determine where to stock, where to pick, and in what sequence to perform these operations. The Accellos warehouse management software improves accuracy and efficiency, streamlines materials handling, meets retail compliance requirements, and refines inventory control. Accellos also works as part of a complete operational solution by integrating seamlessly with RF hardware, accounting software, shipping systems and warehouse automation equipment.The WMS marketplace is extremely competitive.We compete against national, regional, and local resellers, some of which are significantly larger than us. Arrangements with Principal Suppliers Our revenues are primarily derived from the resale of vendor software products and services. These resales are made pursuant to channel sales agreements whereby we are granted authority to purchase and resell the vendor products and services.Under these agreements, we either resell software directly to our customers or act as a sales agent for various vendors and receive commissions for our sales efforts. 6 Table of Contents We are required to enter into an annual Channel Partner Agreement with Sage Software, Inc. (“Sage”) whereby Sage appoints us as a non-exclusive partner to market, distribute, and support MAS 90/200/500 and ERP X3. These agreements authorize us to sell these software products to certain customers in the United States. There are no clauses in this agreement that limit or restrict the services that we can offer to customers.We also operate a Sage Software Authorized Training Center Agreement and also are party to a Master Developers Program License Agreement. For the years ended December 31, 2011 and 2010, purchases from one supplier were approximately 58% and 23%, respectively, of the Company’s total cost.Generally, the Company does not rely on any one specific supplier for all of its purchases and maintains relationships with other suppliers that could replace its existing supplier if the need arose. Customers We market our products to private companies throughout the United States.For the years ended December 31, 2011 and 2010, our top ten customers had approximately $3,210,574 and $1,488,235 in sales and these represented 31% and 20%, respectively, of our total sales for the period. No single customer accounted for ten percent or more of our consolidated revenues.Generally, we do not rely on any one specific customer for any significant portion of our revenue base. Intellectual Property We regard our technology and other proprietary rights as essential to our business. We rely on copyright, trade secret, confidentiality procedures, contract provisions, and trademark law to protect our technology and intellectual property. We have also entered into confidentiality agreements with our consultants and corporate partners and intend to control access to, and distribution of our products, documentation, and other proprietary information. We own several trademarks registered with the U.S. Patent and Trademark Office, including “MAPADOC” and have a number of trademark applications pending. We have no patents or patent applications pending. Employees As of December 31, 2011, we had approximately 48 full time employees and one office in Livingston, New Jersey, and one office in Syracuse, New York.Approximately 12 of our employees are engaged in sales and marketing activities and approximately 27 employees are engaged in service fulfillment. Our future success depends in significant part upon the continued services of our key sales, technical, and senior management personnel and our ability to attract and retain highly qualified sales, technical, and managerial personnel. None of our employees are represented by collective bargaining agreements, and we have never experienced a work stoppage. Available information We file electronically with the U.S. Securities and Exchange Commission (SEC) our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934. The public can obtain materials that we file with the SEC through the SEC’s website at http://www.sec.gov or at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549.Information on the operation of the Public Reference Room is available by calling the SEC at 800-SEC-0330. Item 1A. Risk Factors. You should carefully consider the risks described below, together with all of the other information included in this report, in considering our business and prospects.The risks and uncertainties described below are not the only ones facing the Company.Additional risks and uncertainties not presently known to us or that we currently deem immaterial also may impair our business operations.The occurrence of any of the following risks could harm our business, financial condition or results of operations. Risks Related to Our Business and Industry WE CANNOT ACCURATELY FORECAST OUR FUTURE REVENUES AND OPERATING RESULTS, WHICH MAY FLUCTUATE. 7 Table of Contents Our operating history and the rapidly changing nature of the markets in which we compete make it difficult to accurately forecast our revenues and operating results.Furthermore, we expect our revenues and operating results to fluctuate in the future due to a number of factors, including the following: · the timing of sales of our products and services; · the timing of product implementation, particularly large design projects; · unexpected delays in introducing new products and services; · increased expenses, whether related to sales and marketing, product development, or administration; · deferral in the recognition of revenue in accordance with applicable accounting principles, due to the time required to complete projects; · the mix of product license and services revenue; and · costs related to possible acquisitions of technology or businesses. WE MAY FAIL TO DEVELOP NEW PRODUCTS, OR MAY INCUR UNEXPECTED EXPENSES OR DELAYS. Although we currently have fully developed products available for sale, we may also develop various new technologies, products and product features and may rely on them to remain competitive.Due to the risks inherent in developing new products and technologies—limited financing, competition, obsolescence, loss of key personnel, and other factors—we may fail to develop these technologies and products, or may experience lengthy and costly delays in doing so.Although we are able to license some of our technologies in their current stage of development, we cannot assure that we will be able to develop new products or enhancements to our existing products in order to remain competitive. BECAUSE OUR FINANCIAL ACCOUNTING SOFTWARE, EDI SOFTWARE, AND BUSINESS CONSULTING BUSINESSES ARE STILL EVOLVING, WE MAY EXPERIENCE DIFFICULTIES THAT COULD PREVENT US FROM BECOMING PROFITABLE. Because our financial accounting software, EDI software, and business consulting businesses are still evolving, we may experience difficulties that could inhibit the development in the new and evolving markets.These difficulties include the following: · substantial delays and expenses related to testing and developingnew products; · marketing and distribution problems encountered in connection with our new and existing products and technologies; · competition from larger and more established companies; · delays in reaching our marketing goals; · difficulty in recruiting qualified employees for management and other positions; · lack of sufficient customers, revenues and cash flow; and · limited financial resources. We may continue to face these and other difficulties in the future, some of which may be beyond our control.If we are unable to successfully address these problems, our business will suffer and our stock price could decline. IF OUR TECHNOLOGIES AND PRODUCTS CONTAIN DEFECTS OR OTHERWISE DO NOT WORK AS EXPECTED, WE MAY INCUR SIGNIFICANT EXPENSES IN ATTEMPTING TO CORRECT THESE DEFECTS OR IN DEFENDING LAWSUITS OVER ANY SUCH DEFECTS. Software products are not currently accurate in every instance, and may never be.Furthermore, we could inadvertently release products and technologies that contain defects.In addition, third-party technology that we include in our products could contain defects.We may incur significant expenses to correct such defects.Clients who are not satisfied with our products or services could bring claims against us for substantial damages.Such claims could cause us to incur significant legal expenses and, if successful, could result in the plaintiffs being awarded significant damages.Our payment of any such expenses or damages could prevent us from becoming profitable. 8 Table of Contents OUR SUCCESS IS HIGHLY DEPENDENT UPON OUR ABILITY TO COMPETE AGAINST COMPETITORS THAT HAVE SIGNIFICANTLY GREATER RESOURCES THAN WE HAVE. The financial accounting software, EDI software, and business consulting industries are highly competitive, and we believe that this competition will intensify.Many of our competitors have longer operating histories, significantly greater financial, technical, product development and marketing resources, greater name recognition and larger client bases than we do.Our competitors could use these resources to market or develop products or services that are more effective or less costly than any or all of our products or services or that could render any or all of our products or services obsolete.Our competitors could also use their economic strength to influence the market to continue to buy their existing products. IF WE ARE NOT ABLE TO PROTECT OUR TRADE SECRETS THROUGH ENFORCEMENT OF OUR CONFIDENTIALITY AND NON-COMPETITION AGREEMENTS, THEN WE MAY NOT BE ABLE TO COMPETE EFFECTIVELY AND WE MAY NOT BE PROFITABLE. We attempt to protect our trade secrets, including the processes, concepts, ideas and documentation associated with our technologies, through the use of confidentiality agreements and non-competition agreements with our current employees and with other parties to whom we have divulged such trade secrets.If the employees or other parties breach our confidentiality agreements and non-competition agreements or if these agreements are not sufficient to protect our technology or are found to be unenforceable, our competitors could acquire and use information that we consider to be our trade secrets and we may not be able to compete effectively.Most of our competitors have substantially greater financial, marketing, technical and manufacturing resources than we have, and we may not be profitable if our competitors are also able to take advantage of our trade secrets. WE MAY UNINTENTIONALLY INFRINGE ON THE PROPRIETARY RIGHTS OF OTHERS. Many lawsuits currently are being brought in the software industry alleging violation of intellectual property rights.Although we do not believe that we are infringing on any patent rights, patent holders may claim that we are doing so.Any such claim would likely be time-consuming and expensive to defend, particularly if we are unsuccessful, and could prevent us from selling our products or services. In addition, we may also be forced to enter into costly and burdensome royalty and licensing agreements. OUR PRESIDENT CONTROLS A SIGNIFICANT PERCENTAGE OF OUR CAPITAL STOCK AND HAS SUFFICIENT VOTING POWER TO CONTROL THE VOTE ON SUBSTANTIALLY ALL CORPORATE MATTERS. As of December 31, 2011, Mark Meller, our President, owned approximately 96% of our outstanding shares of our Class A common stock (assuming the conversion of the convertible debenture into shares of Class A common stock).Mr. Meller may be able to influence all matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions.This concentration of ownership, which is not subject to any voting restrictions, could limit the price that investors might be willing to pay for our Class A common stock.In addition, Mr. Meller is in a position to impede transactions that may be desirable for other stockholders.Mr. Meller’s majority ownership, for example, could make it more difficult for anyone to take control of us. OUR INDUSTRY IS CHARACTERIZED BY RAPID TECHNOLOGICAL CHANGE AND FAILURE TO ADAPT OUR PRODUCT DEVELOPMENT TO THESE CHANGES MAY CAUSE OUR PRODUCTS TO BECOME OBSOLETE. We participate in a highly dynamic industry characterized by rapid change and uncertainty relating to new and emerging technologies and markets. Future technology or market changes may cause some of our products to become obsolete more quickly than expected. THE TREND TOWARD CONSOLIDATION IN OUR INDUSTRY MAY IMPEDE OUR ABILITY TO COMPETE EFFECTIVELY. As consolidation in the software industry continues, fewer companies dominate particular markets, changing the nature of the market and potentially providing consumers with fewer choices.Also, many of these companies offer a broader range of products than us, ranging from desktop to enterprise solutions.We may not be able to compete effectively against these competitors.Furthermore, we may use strategic acquisitions, as necessary, to acquire technology, people and products for our overall product strategy.The trend toward consolidation in our industry may result in increased competition in acquiring these technologies, people or products, resulting in increased acquisition costs or the inability to acquire the desired technologies, people or products. Any of these changes may have a significant adverse effect on our future revenues and operating results. 9 Table of Contents WE FACE INTENSE PRICE-BASED COMPETITION FOR LICENSING OF OUR PRODUCTS WHICH COULD REDUCE PROFIT MARGINS. Price competition is often intense in the software market. Price competition may continue to increase and become even more significant in the future, resulting in reduced profit margins. IF WE LOSE THE SERVICES OF ANY OF OUR KEY PERSONNEL, INCLUDING OUR CHAIRMAN OF THE BOARD OF DIRECTORS OR CHIEF EXECUTIVE OFFICER, OUR BUSINESS MAY SUFFER. We are dependent on Mark Meller, our Chief Executive Officer and our key employees in our operating subsidiary, specifically Jeffrey Roth.The loss of any of our key personnel could materially harm our business because of the cost and time necessary to retain and train a replacement.Such a loss would also divert management attention away from operational issues.In an attempt to minimize the effects of such loss, we presently maintain a $1,000,000 key-man term life insurance policies on Mr. Meller and Mr. Roth. WE DO NOT EXPECT TO PAY DIVIDENDS IN THE FORESEEABLE FUTURE. We intend to retain any future earnings to finance the growth and development of our business.Therefore, we do not expect to pay any cash dividends in the foreseeable future.Any future dividends will depend on our earnings, if any, and our financial requirements. Risks Related to Our Common Stock OUR CLASS A COMMON STOCK IS THINLY TRADED AND WE CANNOT PREDICT THE EXTENT TO WHICH A MORE ACTIVE TRADING MARKET WILL DEVELOP. Our Class A Common Stock is thinly traded compared to larger more widely known companies. Thinly traded Class A Common Stock can be more volatile than common stock trading in an active public market. We cannot predict the extent to which an active public market for the Class A Common Stock will develop or be sustained after this offering. IF WE NEED ADDITIONAL CAPITAL TO FUND OUR GROWING OPERATIONS, WE MAY NOT BE ABLE TO OBTAIN SUFFICIENT CAPITAL AND MAY BE FORCED TO LIMIT THE SCOPE OF OUR OPERATIONS. If adequate additional financing is not available on reasonable terms, we may not be able to continue our marketing efforts and we would have to modify our business plans accordingly. There is no assurance that additional financing will be available to us. In connection with our growth strategies and plan of operation, we may experience increased capital needs and accordingly, we may not have sufficient capital to fund our future operations without additional capital investments.Our capital needs will depend on numerous factors, including (i) our profitability; (ii) the release of competitive products and services by our competition; (iii) the level of our investment in research and development; and (iv) the amount of our capital expenditures, including acquisitions. We cannot assure you that we will be able to obtain capital in the future to meet our needs. Even if we do find a source of additional capital, we may not be able to negotiate terms and conditions for receiving the additional capital that are acceptable to us. Any future capital investments could dilute or otherwise materially and adversely affect the holdings or rights of our existing shareholders.In addition, new equity or convertible debt securities issued by us to obtain financing could have rights, preferences and privileges senior to our common stock. We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us. THE PRICE OF OUR STOCK MAY BE AFFECTED BY A LIMITED TRADING VOLUME AND MAY FLUCTUATE SIGNIFICANTLY. There has been a limited public market for our Class A common stock and there can be no assurance that an active trading market for our stock will continue. An absence of an active trading market could adversely affect our stockholders' ability to sell our Class A common stock in short time periods, or possibly at all.Our Class A common stock has experienced, and is likely to experience in the future, significant price and volume fluctuations which could adversely affect the market price of our stock without regard to our operating performance.In addition, we believe that factors such as quarterly fluctuations in our financial results and changes in the overall economy or the condition of the financial markets could cause the price of our Class A common stock to fluctuate substantially. 10 Table of Contents OUR CLASS A COMMON STOCK IS DEEMED TO BE "PENNY STOCK," WHICH MAY MAKE IT MORE DIFFICULT FOR INVESTORS TO SELL THEIR SHARES DUE TO SUITABILITY REQUIREMENTS. Our Class A common stock is deemed to be "penny stock" as that term is defined in Rule 3a51-1 promulgated under the Securities Exchange Act of 1934. These requirements may reduce the potential market for our Class A common stock by reducing the number of potential investors.This may make it more difficult for investors in our Class A common stock to sell shares to third parties or to otherwise dispose of them.This could cause our stock price to decline.Penny stocks are stock: · With a price of less than $5.00 per share; · That are not traded on a "recognized" national exchange; · Whose prices are not quoted on the NASDAQ automated quotation system(NASDAQ listed stock must still have a price of not less than $5.00 per share); or · In issuers with net tangible assets less than $2.0 million (if the issuer has been in continuous operation for at least three years) or $5.0 million (if in continuous operation for less than three years), or with average revenues of less than $6.0 million for the last three years. Broker/dealers dealing in penny stocks are required to provide potential investors with a document disclosing the risks of penny stocks.Moreover, broker/dealers are required to determine whether an investment in a penny stock is a suitable investment for a prospective investor. AS AN ISSUER OF “PENNY STOCK,” THE PROTECTION PROVIDED BY THE FEDERAL SECURITIES LAWS RELATING TO FORWARD LOOKING STATEMENTS DOES NOT APPLY TO US. Although federal securities laws provide a safe harbor for forward-looking statements made by a public company that files reports under the federal securities laws, this safe harbor is not available to issuers of penny stocks. As a result, the Company will not have the benefit of this safe harbor protection in the event of any legal action based upon a claim that the material provided by the Company contained a material misstatement of fact or was misleading in any material respect because of the Company’s failure to include any statements necessary to make the statements not misleading. Such an action could hurt our financial condition. FUTURE SALES OF OUR CLASS A COMMON STOCK COULD CAUSE OUR STOCK PRICE TO DECLINE. The sale of a large number of our shares, or the perception that such a sale may occur, could lower our stock price.Such sales could make it more difficult for us to sell equity securities in the future at a time and price that we consider appropriate. ISSUANCE OF OUR RESERVED SHARES OF CLASS A COMMON STOCK MAY SIGNIFICANTLY DILUTE THE EQUITY INTEREST OF EXISTING STOCKHOLDERS. We have reserved for issuance shares of our Class A common stock upon exercise or conversion of stock options, warrants, or other convertible securities that are presently outstanding.Issuance of these shares will have the effect of diluting the equity interest of our existing stockholders and could have an adverse effect on the market price for our Class A common stock. WE HAVE NOT PAID DIVIDENDS IN THE PAST AND DO NOT EXPECT TO PAY DIVIDENDS FOR THE FORESEEABLE FUTURE. ANY RETURN ON INVESTMENT MAY BE LIMITED TO THE VALUE OF OUR COMMON STOCK. No cash dividends have been paid on the Company’s common stock. We expect that any income received from operations will be devoted to our future operations and growth. The Company does not expect to pay cash dividends in the near future. Payment of dividends would depend upon our profitability at the time, cash available for those dividends, and other factors as the Company’s board of directors may consider relevant. If the Company does not pay dividends, the Company’s common stock may be less valuable because a return on an investor’s investment will only occur if the Company’s stock price appreciates. Item 1B.Unresolved Staff Comments. Not applicable. 11 Table of Contents Item 2. Description of Property. We do not own any real property for use in our operations or otherwise.Our main offices are at 5 Regent Street, Livingston, NJ07039 where we have 6,986 square feet of office space at a monthly rent of $7,423.The Company entered into a two-year lease, with a one-year extension, for office space at 6834 Buckley Road, North Syracuse, New York, at a monthly rent of $2,100.We use our facilities to house our corporate headquarters and operations and believe our facilities are suitable for such purpose.We also believe that our insurance coverage adequately covers our interest in our leased space.We have a good relationship with our landlords and believe that these facilities willadequately serve our business purposes for the foreseeable future. Item 3. Legal Proceedings. We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of oursubsidiaries or of our companies or our subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. Item 4. Mine Safety Disclosures. Not applicable. 12 Table of Contents PART II Item 5. Market for Common Equity and Related Stockholder Matters. (a) Market Information Our Class A common stock, $0.0001 par value, is quoted on the NASD OTC Bulletin Board under the symbol “SSNTA”, formerly “TYRIA.”The following table shows the high and low closing prices for the periods indicated. Quarter ended High Low December 31, 2011 $ $ September 30, 2011 $ $ June 30, 2011 $ $ March 31, 2011 $ $ December 31, 2010 $ $ September 30, 2010 $ $ June 30, 2010 $ $ March 31, 2010 $ $ (b) Holders of Common Equity. As of March 26, 2012, there were approximately 716 holders of record of our common stock. This figure does not take into account those shareholders whose certificates are held in the name of broker-dealers or other nominees. (c) Dividend Information. We have never paid any cash dividends on our common shares, and we do not anticipate that we will pay any dividends with respect to those securities in the foreseeable future. Our current business plan is to retain any future earnings to finance the expansion development of our business. Sales of Unregistered Securities In the year ending December 31, 2011, the Company issued the following securities pursuant to exemptions from registration provided by Section 4(2) of the Securities Act of 1933, as amended, and/or Regulation D promulgated thereunder. · The Company issued 9,884 shares as a result of the 1-for-1,811 reverse stock split of the Company’s issued and outstanding shares of Class A Common Stock (the “Reverse Stock Split”). In the year ending December 31, 2010, the Company issued the following securities pursuant to exemptions from registration provided by Section 4(2) of the Securities Act of 1933, as amended, and/or Regulation D promulgated thereunder: · The Company issued 325,079 shares of Class A common stock for conversion of $60,900 of principal on convertible debentures with YA Global Investments · The Company issued 82,828 shares of Class A Common stock for repayment of $15,000 in accrued expenses with a fair value of value $19,500. The difference in the market value and $15,000 of accrued expenses was charged to general and administrative expenses in the amount of $4,500. · The Company issued 83,638 shares of Class A Common stock to Mr. Meller for repayment of $1,515 in deferred compensation with a fair value of $28,779. The difference in the fair value and the amount of deferred compensation repaid was charged to general and administrative expenses in the amount of $27,264. · The Company issued 222,908 shares of Class A Common stock for repayment of $8,074 of legal fees with a fair value of $52,479. The difference in the fair value and the amount of legal fees repaid was charged to general and administrative expenses in the amount of $44,405. · The Company issued 786,858 shares of Class A Common stock for professional fees, and management and financial consulting fees with a fair value of $216,750. 13 Table of Contents The securities mentioned above were not registered under the Securities Act of 1933, as amended (the “Securities Act”), and qualified for exemption under Section 4(2) of the Securities Act because the issuance of the securities did not involve a public offering. The offering was not a “public offering” as defined in Section 4(2) due to the insubstantial number of persons involved in the transaction, size of the offering, manner of the offering and number of securities offered. (d) Securities Authorized For Issuance Under Equity Compensation Plans During the year ended December 31, 2004, and as subsequently amended, the Company adopted the Stock Option Plan (the “Plan”) in order to attract and retain qualified employees, directors, independent contractors or agents of SilverSun Technologies, Inc.Under the Plan, the Board of Directors (the “Board”), in its discretion may grant stock options (either incentive or non-qualified stock options) to employees, directors, independent contractors or agents to purchase the Company’s common stock at no less than 85% of the market price on the date the option is granted.Options generally vest over four years and have a maximum term of ten years.As of December 31, 2011, there were approximately 554,000 warrants to purchaseshares of Class A common stock outstanding.None of these warrants was exercised during 2011. The following table sets forth information as of December 31, 2011 with respect to compensation plans (including individual compensation arrangements) under which our common shares are authorized for issuance, aggregated as follows: All compensation plans previously approved by security holders; and All compensation plans not previously approved by security holders Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance (a) (b) (c) Equity compensation plans approved by security holders 0 $ 0 Equity compensation plans not approved by security holders. (1) (2) $ Total $ Consists of options to purchase 41 Class A common shares of SilverSun Technologies, Inc. issued to unrelated third parties for contractual services and fees related to investor relations transactions of the Company. These options have an exercise price of $126.77 per share.These options will expire on July 31, 2014. Consists of warrants to purchase 1,657 Class A common shares of SilverSun Technologies, Inc. issued to unrelated third parties for professional consulting services to the Company. These warrants have an exercise price of $27.165 per share.These warrants will expire on July 11, 2012. Represents the balance of shares authorized and unissued under the 2004 Stock Incentive Plan. Transfer Agent Our transfer agent is Fidelity TransferCompany at 8915 South 700 East , Sandy, Utah 84070 Item 6.Selected Financial Data. Not applicable. 14 Table of Contents Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations This discussion and analysis of our financial condition and results of operations includes “forward-looking” statements that reflect our current views with respect to future events and financial performance.We use words such as “expect,” “anticipate,” “believe,” and “intend” and similar expressions to identify forward-looking statements.You should be aware that actual results may differ materially from our expressed expectations because of risks and uncertainties inherent in future events and you should not rely unduly on these forward looking statements.We will not necessarily update the information in this discussion if any forward-looking statement later turns out to be inaccurate.This discussion and analysis of financial condition and results of operations should be read in conjunction with our Financial Statements included in this filing.Management is uncertain that it can generate sufficient cash to sustain its operations in the next twelve months, or beyond.We can give no assurances that we will be able to generate sufficient revenues to be profitable, obtain adequate capital funding or continue as a going concern. December 31, 2011 compared to December 31, 2010 Overview In June 2011, the Company changed its name to SilverSun Technologies, Inc. The Company focuses on the business software and information technology consulting market, and is looking to acquire other companies in this industry.SWK Technologies, Inc. (“SWK Technologies”), the Company’s subsidiary and the surviving company from the acquisition and merger with SWK, Inc., is a New Jersey-based information technology company, value added reseller, and master developer of licensed accounting and financial software published by Sage Software.SWK Technologies also publishes its own proprietary supply-chain software, the Electronic Data Interchange (EDI) solution “MAPADOC.”SWK Technologies sells services and products to various end users, manufacturers, wholesalers and distribution industry clients located throughout the United States, along with network services provided by the Company. On June 2, 2006, SWK Technologies completed the acquisition of certain assets of AMP-Best Consulting, Inc. of Syracuse, New York.AMP-Best Consulting, Inc. is an information technology company and value added reseller of licensed accounting software published by Sage Software.AMP-Best Consulting, Inc. sells services and products to various end users, manufacturers, wholesalers and distribution industry clients located throughout the United States, with special emphasis on companies located in the upstate New York region. This year had significant developments that helped change the financial situation of the Company that we hope will provide a basis for our future growth. 1. For the year ended December 31, 2011, sales increased 40.5% to $10,522,080 and the Company generated an operating profit of $260,057 as compared to an operating loss of $937,117 for the same period in the prior year; 2. The Company reduced its liabilities by $3,712,550; 3. The Company repaid YA Global and recorded a gain of $1,461,660 on extinguishment of these liabilities. 4. Mr. Mark Meller, the Company’s Chief Executive Officer, forgave $1,338,967 in liabilities due him; 5. The Company completed a 1-for-1,811 reverse stock split of the Company’s issued and outstanding shares of Class A Common Stock; and 6. The Company negotiated a line of credit with a commercial bank. Revenues All revenues reported by the Company are derived from the sales and service of Sage Software, MAPADOC, and other third-part software products to various end users, manufacturers, wholesalers and distribution industry clients located throughout the United States, along with consulting and customer support and network services provided by the Company. Revenues for the year ended December 31, 2011, increased $3,035,377 (40.5%) to $10,522,080, as compared to $7,486,703 for the year ended December 31, 2010.These sales were all generated by the Company’s operating subsidiary, SWK Technologies.This increase is primarily due to a significant increase in business as a result of strong marketing efforts andcompetitive pricing as well as the Company’s investment in its Sage ERP X3 practice.The largest increases were for consulting services and software sales. Management continues to focus on marketing and sales across all its product lines. Gross Profit Gross profit for the year ended December 31, 2011, increased $1,672,553 (56.7%) to $4,500,116, as compared to $2,872,563, for the year ended December 31, 2010.For the year ended December 31, 2011, the gross profit percentage was 42.8%, as compared to 38.4% for the year ended December 31, 2010.The mix of products being sold by the Company changes from time to time and sometimes causes the overall gross margin percentage to vary.Sales of the larger Sage Software products carry a lower gross margin percentage while consulting revenues generate a higher gross profit.The change in sales mix for the year ended December 31, 2011, resulted in gross profit being higher as a percent of sales as compared to the year ended December 31, 2010.This increase is primarily due the increase in consulting revenues. 15 Table of Contents Operating Expenses Total operating expenses increased $415,379(10.9%) to $4,225,059, for the year ended December 31, 2011, as compared to $3,809,680 for the year ended December 31, 2010.This increase is mainly attributed to an increase in general and administrative professional and consulting fees, administrative salaries and marketing expenses. Income (Loss) from Operations Total income from operations was $260,057 for the year ended December 31, 2011 as compared to a loss of $937,117 for the year ended December 31, 2010 due to the aforementioned reasons. Other Income (Expense) Total other income for the year ended December 31, 2011 was $2,433,874, as compared to $368,612 for the year ended December 31, 2010.This change is primarily attributed to the gain on the extinguishment of debt and derivative liability. Net Income (Loss) For year ended December 31, 2011, the Company had net income of $2,708,931, as compared to a net loss of $568,505 for the year ended December 31, 2010.This change is primarily attributed to the improvement in operations and the gain on the extinguishment of debt and derivative liability. Liquidity and Capital Resources We are currently seeking additional operating income opportunities through potential acquisitions or investments. Such acquisitions or investments may consume cash reserves or require additional cash or equity.Our working capital and additional funding requirements will depend upon numerous factors, including: (i) strategic acquisitions or investments; (ii) an increase to current company personnel; (iii) the level of resources that we devote to sales and marketing capabilities; (iv) technological advances; and (v) the activities of competitors. In addition to developing new products, obtaining new customers and increasing sales to existing customers, management plans to increase its business and profitability by entering into collaboration agreements, buying assets, and acquiring companies in the business software and information technology consulting market with solid revenue streams, established customer bases that generate positive cash flow. On December 30, 2005, the Company entered into a Securities Purchase Agreement with YA Global Investments, L.P (YA Global). Pursuant to such purchase agreement, YA Global purchased $2,359,047 of secured convertible debentures, which are convertible into shares of the Company’s Class A common stock. Two such debentures were issued on December 30, 2005 for an aggregate of $1,759,047, interest payable at the rate of 7.5% per annum, and included a debenture was issued on May 6, 2006 equal to $600,000 with interest payable at the rate of 7.5% per annum (the “YA Global Debentures”). On November 9, 2010, the YA Global Convertible Debentures to YA Global were amended with the maturity date being extended to December 31, 2011. This amendment required an initial payment of $175,000 due on January 28, 2011, with additional monthly payments of $10,000 to be made for the following eleven months ending December 1, 2011. The remaining principal and all accrued interest is due on December 31, 2011. This agreement also modified and fixed the conversion price at $.0001, but is also subject to price protection features. The YA Global Debentures are also not convertible during 2011, provided that the payments required by the amended agreement have been made in a timely fashion. During the first three months of 2011, the Company made payments in the amount of $205,000 in accordance with the terms of the amendment. In April 2011, the Company paid YA Global $530,000 to satisfy any and all obligations owed to YA Global, including outstanding principal, accrued interest and liquidated damages. As a result, the Company recorded a gain on the extinguishment of debt in the amount of $1,461,660 and is recorded as other income in the accompanying statement of operations. On April 11, 2011, the Company entered into two promissory notes (each a “Note” and together the “Notes”), each in the face amount of $275,000 (the “Loans”), with two accredited investors.Each Note bears 7% interest and has a maturity date of September 15, 2011. These notes are secured by all of the Company’s assets. As partial consideration for the Loans, the Company issued two shares of Series A convertible preferred stock, par value $1.00 per share (the “Series A Convertible Preferred Stock”), one share to be issued to each investor mandatorily convertible into Class A Common Stock equal to 1% of the outstanding common stock at the time of conversion (no later than January 15, 2012). 16 Table of Contents In October the Company negotiated a line of credit from a bank. The agreement included a borrowing base calculation tied to accounts receivable with a maximum availability of $750,000. Interest on outstanding balances is payable daily at an interest rate that is two and three quarter percentage points (2.75%) above the Prime Rate. The Company’s interest rate was 6% at December 31, 2011. The Company paid a $5,000 documentation fee for this loan.The line was collateralized by substantially all of the assets of the Company and is personally guaranteed by the Company’s Chief Executive Office, Mr. Mark Meller.The credit facility required the Company to pay a monitoring fee of 0.315% of eligible collateral to be paid monthly. An annual facility fee equal to one percent (1%) of the Maximum Credit is assessed upon the initial funding, annually thereafter. The term of the agreement is for three years and expires in October 2014. As of December 31, 2011, the Company has no outstanding balance against this line. During the year ended December 31, 2011, the Company had a net increase in cash of $129,378.The Company’s principal sources and uses of funds were as follows: Cash used in operating activities The Company provided $905,906 in cash for operating activities for the year ended December 31, 2011, as compared to using $38,177 of cash for operating activities for the year ended December 31, 2010. This increase in cash used in operating activities is primarily attributed to the increased operating income for the year ended December 31, 2011, and an increase in cash from deferred revenues partially offset by an increase in accounts receivable. Cash used in investing activities Investing activities for the year ended December 31, 2011 used cash of $40,653, as compared to using $31,725 of cash for the year ended December 31, 2010. This increase in cash used is attributed to the increase in purchases of property, plant and equipment. Cash provided by financing activities Financing activities for the year ended December 31, 2011 used cash of $735,000, as compared to using $126,236 of cash for the year ended December 31, 2010. This increase in cash used is primarily attributed to the payoff of YA Global convertible debentures. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations are based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP). The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate these estimates, including those related to bad debts, inventory obsolescence, intangible assets, payroll tax obligations, and litigation. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of certain assets and liabilities. Actual results may differ from these estimates under different assumptions or conditions. We have identified below the accounting policies, revenue recognition and software costs, related to what we believe are most critical to our business operations and are discussed throughout Management’s Discussion and Analysis of Financial Condition or Plan of Operation where such policies affect our reported and expected financial results. 17 Table of Contents Revenue Recognition Revenue is recognized when persuasive evidence of an agreement exists, delivery has occurred, the amount is fixed or determinable, and cash is received. The Company recognizes revenues from consulting and support services as the services are performed. The assessment of collectability is critical in determining whether revenue should be recognized. As part of the revenue recognition process, we determine whether trade receivables are reasonably assured of collection based on various factors. Revenue and related costs are deferred if we are uncertain as to whether the receivable can be collected. Revenue is deferred but costs are recognized when we determine that the collection of the receivable is unlikely.Hardware and software revenues are recognized when the product is shipped to the customer. The Company separates the software component and the professional services component into two distinct parts for purposes of determining revenue recognition. In that situation where both components are present, software sales revenue is recognized when the cash is received and the product is delivered, and professional service revenue is recognized as the service time is incurred. With respect to the sale of software license fees in accordance with GAAP, the Company generally recognizes revenue when all of the following criteria are met: (1) persuasive evidence of an arrangement exists generally evidenced by a signed, written purchase order from the customer, (2) delivery of the software product on Compact Disk (CD) or other means to the customer has occurred, (3) the perpetual license fee is fixed or determinable and (4) collectability, which is assessed on a customer-by-customer basis, is probable. With respect to customer support services, upon the completion of one year from the date of sale, considered to be the warranty period, the Company offers customers an optional annual software maintenance and support agreement for subsequent one-year periods. Sales of purchased maintenance and support agreements are recorded as deferred revenue and recognized over the respective terms of the agreements. Derivative Liabilities The Company accounts for its embedded conversion features in its convertible debentures in accordance FASB ASC 815-10, which requires a periodic valuation of their fair value and a corresponding recognition of liabilities associated with such derivatives, and FASB ASC 815-40 Section 05, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock. The recognition of derivative liabilities related to the issuance of convertible debt is applied first to the proceeds of such issuance as a debt discount, at the date of issuance, and the excess of derivative liabilities over the proceeds is recognized as “Loss on Valuation of Derivative” in other expense in the accompanying financial statements. Any subsequent increase or decrease in the fair value of the derivative liabilities is recognized as “Other expense” or “Other income”, respectively. The financial statements for the period include the recognition of the derivative liability on the underlying securities issuable upon conversion of the Convertible Debentures with YA Global Investments.Such liability was extinguished in 2011 as a result of the YA Global debenture extinguishment. Accounts receivable The Company performs ongoing credit evaluations of its customers and adjusts credit limits based on customer payment and current credit worthiness, as determined by review of their current credit information.The Company continuously monitors credits and payments from its customers and maintains provision for estimated credit losses based on its historical experience and any specific customer issues that have been identified.While such credit losses have historically been within our expectation and the provision established, the Company cannot guarantee that it will continue to receive positive results. 18 Table of Contents Off Balance Sheet Arrangements During fiscal 2011, we did not engage in any material off-balance sheet activities or have any relationships or arrangements with unconsolidated entities established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. Further, we have not guaranteed any obligations of unconsolidated entities nor do we have any commitment or intent to provide additional funding to any such entities. Item 7A. Quantitative and Qualitative Disclosures about Market Risk. We do not hold any derivative instruments and do not engage in any hedging activities. Item 8. Financial Statements. Our financial statements are contained in pages F-1 through F-23 which appear at the end of this Annual Report. Item 9.Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. None. Item 9A. Controls and Procedures. (a) Evaluation of Disclosure and Control Procedures The Company’s disclosure controls and procedures are designed to ensure (i) that information required to be disclosed by the Company in the reports the Company files or submits under the Exchange Act are recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms; and (ii) that information required to be disclosed by the Company in the reports it files or submits under the Exchange Act is accumulated and communicated to the Company’s management, including its principal executive officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Our principal executive officer and principal financial officer evaluated the effectiveness of the design and operation of our disclosure controls and procedures as of December 31, 2011, and concluded that the disclosure controls and procedures were effective as a whole. 19 Table of Contents (b)Management’s Report on Internal Control Over Financial Reporting The Company’s management is responsible for establishing and maintaining an adequate system of internal control over financial reporting, as defined in Rule 13a-15(f) under the Exchange Act.The Company’s internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements in accordance with Generally Accepted Accounting Principles (“GAAP”). Because of its inherent limitations, a system of internal control over financial reporting can provide only reasonable assurance of such reliability and may not prevent or detect misstatements.Also, projection of any evaluation of effectiveness to future periods is subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management has conducted, with the participation of our Chief Executive Officer and our Principal Accounting Officer, an assessment of the effectiveness of our internal control over financial reporting as of December31, 2011.Management’s assessment of internal control over financial reporting used the criteria set forth in SEC Release 33-8810 based on the framework established by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) in Internal Control over Financial Reporting – Guidance for Smaller Public Companies. Based on this evaluation, Management concluded that our system of internal control over financial reporting was effective as of December 31, 2011, based on these criteria. (c) Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting, as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act, during our most recently completed fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Item 9B. Other Information. None. 20 Table of Contents PART III Item 10. Directors, Executive Officers, and Corporate Governance. The following table and biographical summaries set forth information, including principal occupation and business experience, about our directors and executive officers at March 26, 2012: Name Age Position Officer and/or Director Since Mark Meller 52 Chairman, President, Chief Executive Officer, Chief Financial Officer and Director Stanley Wunderlich 61 Director Mark Meller. Mr. Mark Meller has been the President, Chief Financial Officer and Director of the Company since September 15, 2003, and was further appointed Chief Executive Officer on September 1, 2004. He became Chairman of the Board on May 10, 2009. From October 2004 until February 2007, Mr. Meller was the President, Chief Executive Officer, Chief Financial Officer and Director of Deep Field Technologies, Inc. Since December 15, 2004, Mr. Meller has been the President, Chief Executive Officer, Chief Financial Officer and Director of MM2 Group, Inc. From August 29, 2005 until August 2006, Mr. Meller was the President, Chief Executive Officer and Chief Financial Officer of iVoice Technology, Inc. Since 1988, Mr. Meller has been Chief Executive Officer of Bristol Townsend and Co., Inc., a New Jersey based consulting firm providing merger and acquisition advisory services to middle market companies. From 1986 to 1988, Mr. Meller was Vice President of Corporate Finance and General Counsel of Crown Capital Group, Inc, a New Jersey based consulting firm providing advisory services for middle market leveraged buy-outs (LBO’s). Prior to 1986, Mr. Meller was a financial consultant and practiced law in New York City. He is a member of the New York State Bar. Stanley Wunderlich Mr. Stanley Wunderlich has over 40 years of experience in Wall Street as a business owner and consultant.Mr. Wunderlich is a founding partner and has been Chairman and Chief Executive Officer of Consulting for Strategic Growth 1, specializing in investor and media relations and the formation of capital for early-growth stage companies both domestic and international, from 2000 through the present.Mr. Wunderlich has a Bachelor’s degree from Brooklyn College. Board of Directors Directors are elected at our annual meeting of shareholders and serve for one year until the next annual meeting of shareholders or until their successors are elected and qualified. Nominating Committee The Company does not have a standing nominating committee or a committee performing similar functions. There are no agreements or understandings for the officer or director to resign at the request of another person and the above-named officers are not acting on behalf of nor will act at the direction of any other person. As of the fiscal year ended December 31, 2011, the Company’s Audit Committee has two members, one, of which is independent. For the year ended December 31, 2011, the Board held no meetings but acted by Unanimous Written Consent [●] times. Audit Committee During 2011, the Audit Committee consisted solely of Mr. Mark Meller, the Company’s Chief Executive Officer and President. The Audit Committee has no independent members and no member that may deemed a financial expert as defined in §228.401(e) of the regulations promulgated by the SEC pursuant to the Securities Exchange Act of 1934, as amended. Due to the Company's limited resources, it cannot attract a financial expert to sit on its Board of Directors. Management is responsible for the Company's internal controls and the financial reporting process.The Audit Committee's responsibility is to monitor corporate financial reporting and external audits, although the member of the Audit Committee is not engaged in the practice of auditing or accounting. The Audit committee did not meet in 2011. The Board of Directors approved an Audit Committee Charter. As of this date, the Audit Committee operates pursuant to this Audit Committee Charter. 21 Table of Contents AUDIT COMMITTEE REPORT The following is the Audit Committee’s report submitted to the Board of Directors for the fiscal year ended December 31, 2011.The Audit Committee has: · reviewed and discussed the Company’s audited financial statements with Friedman LLP, the Company’s independent registered accounting firm; · discussed with Friedman LLP the matters required to be discussed by Statement on Auditing Standards No. 114, as may be modified or supplemented; and · received from Friedman the written disclosures and the letter regarding their independence as required by Independence Standards Board Standard No. 1, as may be modified or supplemented, and discussed the auditors’ independence with them. Based on the review and discussions referred to above, the Audit Committee recommended to the Board of Directors that the audited financial statements be included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011, for filing with the Securities and Exchange Commission. AUDIT COMMITTEE Mark Meller, CEO and President The Audit Committee report shall not be deemed incorporated by reference by any general statement incorporating by reference this Annual Report on Form 10-K into any filing under the Securities Act of 1933, as amended or the Securities Exchange Act of 1934, as amended, and shall not otherwise be deemed filed under these acts. Family Relationships There are no family relationships among our directors, executive officers, or persons nominated or chosen by the Company to become directors or executive officers. Subsequent Executive Relationships No director or executive officer has been a director or executive officer of any business which has filed a bankruptcy petition or had a bankruptcy petition filed against it during the past five years. No director or executive officer has been convicted of a criminal offense or is the subject of a pending criminal proceeding during the past five years. No director or executive officer has been the subject of any order, judgment or decree of any court permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities during the past five years. No director or officer has been found by a court to have violated a federal or state securities or commodities law during the past five years. None of our directors or executive officers or their respective immediate family members or affiliates are indebted to us. Legal Proceedings None of the members of the board of directors or other executives has been involved in any bankruptcy proceedings, criminal proceedings, any proceeding involving any possibility of enjoining or suspending members of our board of directors or other executives from engaging in any business, securities or banking activities, and have not been found to have violated, nor been accused of having violated, any Federal or State securities or commodities laws. Compliance with Section 16(A) of the Exchange Act Section 16(a) of the Exchange Act requires the Company’s directors, executive officers and persons who beneficially own 10% or more of a class of securities registered under Section 12 of the Exchange Act to file reports of beneficial ownership and changes in beneficial ownership with the SEC. Directors, executive officers and greater than 10% stockholders are required by the rules and regulations of the SEC to furnish the Company with copies of all reports filed by them in compliance with Section 16(a). Based solely on our review of certain reports filed with the Securities and Exchange Commission pursuant to Section 16(a) of the Securities Exchange Act of 1934, as amended, the reports required to be filed with respect to transactions in our common stock during the fiscal year ended December 31, 2011, were timely. 22 Table of Contents Code of Ethics. The Company has adopted a Code of Ethics for adherence by its Chief Executive Officer, Chief Financial Officer, Chief Accounting Officer and Controller to ensure honest and ethical conduct; full, fair and proper disclosure of financial information in the Company's periodic reports filed pursuant to the Securities Exchange Act of 1934; and compliance with applicable laws, rules, and regulations. Any person may obtain a copy of our Code of Ethics by mailing a request to the Company at the address appearing on the front page of this Annual Report on Form 10-K. Item 11. Executive Compensation. The following table sets forth compensation information for services rendered by certain of our executive officers in all capacities during the last two completed fiscal years.The following information includes the dollar value of base salaries and certain other compensation, if any, whether paid or deferred.The executive officers of the company did not receive any stock award, option award, non-equity incentive plan compensation, or nonqualified deferred compensation earnings during the last two completed fiscal years. Summary Compensation Table Name and Position(s) Year Salary($) Bonus Stock Awards All Other Compensation Total Compensation Mark Meller (1) $ $
